     Case: 4:18-cv-00079-DMB-JMV Doc #: 218 Filed: 09/24/20 1 of 1 PageID #: 3760




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION


MELTON PROPERTIES, LLC et al.                                                        PLAINTIFFS

V.                                              CIVIL ACTION NO. 4:18-cv-00079-DMB-JMV

ILLINOIS CENTRAL RAILROAD
COMPANY et al.                                                                     DEFENDANTS
                                              ORDER

        This matter is before the court on the motion of the plaintiffs to quash a subpoena served

by the defendant on Southern Environmental Management & Specialties, Inc. (“SEMS”). Doc.

#196. The parties have fully briefed the issues, and the matter is now ripe for decision.

        For the reasons discussed in more detail in the court’s order regarding the plaintiffs’ motion

for a protective order limiting the same subpoena, Doc. #217, the motion will be granted in part

and denied in part as more particularly set forth in that order.

        Once the log referenced in the court’s aforementioned order has been provided, the court

will entertain, on further motion, any challenges thereto that the parties are unable to resolve

among themselves.

        All other documents as may exist and are responsive to the subpoena shall be produced

within thirty (30) days hereof.

        SO ORDERED, this Thursday, September 24, 2020.

                                                       /s/ Jane M. Virden
                                                       UNITED STATES MAGISTRATE JUDGE
